
	

114 HR 3626 IH: Ensuring Affordable Energy Act
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3626
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Mr. Poe of Texas (for himself, Mr. Duncan of South Carolina, Mr. Jones, Mr. Westmoreland, Mr. Cramer, Mr. Olson, Mr. Brooks of Alabama, Mr. Sensenbrenner, Mrs. Black, Mr. Gohmert, and Mr. Latta) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit funding for the Environmental Protection Agency to be used to implement or enforce a
			 cap-and-trade program for greenhouse gases, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ensuring Affordable Energy Act. 2.Prohibition of funding for cap-and-trade program, and other requirements, for greenhouse gases (a)ProhibitionNotwithstanding any other provision of law, no funds appropriated or otherwise available for the Administrator of the Environmental Protection Agency may be used to implement or enforce—
 (1)a cap-and-trade program; or (2)any statutory or regulatory requirement pertaining to emissions of one or more greenhouse gases from stationary sources that is issued or becomes applicable or effective after the date of enactment of this Act, including—
 (A)any such requirement under section 111 of the Clean Air Act (42 U.S.C. 7411) or part C of title I of such Act (42 U.S.C. 7470 et seq.), including the final rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units signed by the Administrator of the Environmental Protection Agency on August 3, 2015, and any requirement for a State to adopt or submit a plan, or for a State or entity within a State to become subject to a Federal plan, pursuant to such final rule; and
 (B)any such permitting requirement under the Clean Air Act (42 U.S.C. 7401 et seq.). (b)DefinitionsIn this Act:
 (1)The term cap-and-trade program means any regulatory program established after the date of enactment of this Act that provides for the sale, auction, or other distribution of a limited amount of allowances that permit the emission of one or more greenhouse gases.
 (2)The term greenhouse gas includes, with respect to a cap-and-trade program under subsection (a)(1) or a requirement under subsection (a)(2), any of the following:
 (A)Carbon dioxide. (B)Methane.
 (C)Nitrous oxide. (D)Sulfur hexafluoride.
 (E)Hydrofluorocarbons. (F)Perfluorocarbons.
 (G)Any other anthropogenic gas designated as a greenhouse gas for purposes of such cap-and-trade program or such requirement.
 (3)The term stationary source has the meaning given such term in section 111(a)(3) of the Clean Air Act (42 U.S.C. 7411(a)(3)).  